Citation Nr: 1146910	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for alcohol dependence.

2.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), an anxiety disorder other than PTSD, and a depressive disorder.

4.  Entitlement to service connection for a right knee disorder.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran had active service from June to October 1974 and from November 1974 to July 1994. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In September 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Based on a discussion between the Veteran and the undersigned Veterans Law Judge before the hearing, the issues are as stated on the title page.

The United States Court of Appeals for Veterans Claims (the Court) has held that VA must consider alternative psychiatric disorders within the scope of an initial claim for service connection for a specific psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  VA treatment records since the Veteran filed his claim of entitlement to service connection for PTSD in January 2009 show diagnoses of an anxiety disorder other than PTSD and a depressive disorder with psychotic features.  Given these records, the Veteran's specific claim of entitlement to service connection for PTSD is considered a claim of entitlement to service connection for any psychiatric disorder that has been diagnosed.  Id.  

The issues of entitlement to service connection for an acquired psychiatric disorder and a right knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's alcohol dependence was not in the line of duty.

2.  Since August 14, 2007, the service-connected GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that is not only accompanied by substernal, arm, or shoulder pain but also is productive of considerable impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for alcohol dependence have not been met.  38 U.S.C.A. §§ 105, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1(n), 3.102, 3.159, 3.301, 3.303, 3.310 (2011).

2.  The criteria for a rating in excess of 10 percent since August 14, 2007, for GERD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, Diagnostic Codes 7307, 7346 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2008 and November 2009 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the April 2008 correspondence, VA notified the appellant of how VA determines the disability rating and effective date.  

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The appellant was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  The RO afforded the Veteran two VA gastrointestinal examinations and obtained his VA treatment records and Social Security Administration records.  

In the remand below, the Board is directing the VA AMC to obtain all VA treatment records pertaining to psychiatric and right knee disorders from the G.V. (Sonny) Montgomery VA Medical Center and the Greenville VA community-based outpatient clinic for the period from April 2008 to October 2009 and from April 2011 to the present along with any identified records from a VA medical center in St. Louis, Missouri, and other VA medical centers.  The Veteran has not specifically alleged that he has been treated for his GERD during those time periods at these VA medical facilities, and he was examined as recently as February 2011.  Therefore, a remand of the claim of entitlement to an initial increased rating for GERD to obtain these records is unnecessary.

VA did not provide the Veteran with an examination in connection with his claim of entitlement to service connection for alcohol dependence.  The Board finds that an examination was not necessary to decide the merits of this claim.  Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Admittedly, the threshold for the duty to provide an examination is rather low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, however, the evidence of record is sufficient to decide the claim of entitlement to service connection for alcohol dependence.

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  Thus, there is no reason for VA to provide an examination or obtain an opinion in connection with this claim.

Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Entitlement to service connection for alcohol dependence

Governing law and regulations

No compensation shall be paid if the disability resulting from injury or disease in service is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110.  Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.

The simple drinking of alcoholic beverage is not of itself willful misconduct.  However, the deliberate drinking of a known poisonous substance or under conditions which would raise a presumption to that effect will be considered willful misconduct.  If, in the drinking of a beverage to enjoy its intoxicating effects, intoxication results proximately and immediately in disability or death, the disability or death will be considered the result of the person's willful misconduct.  Organic diseases and disabilities which are a secondary result of the chronic use of alcohol as a beverage, whether out of compulsion or otherwise, will not be considered of willful misconduct origin.  38 C.F.R. § 3.301(C)(2).

An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).

Analysis

The Veteran initially claimed service connection for alcoholism (alcohol dependence) in October 2009.  He essentially contends that the alcohol dependence began in service.  Hearing transcript, pages 7-8.

The Veteran's service treatment records show that he was treated for alcohol dependence, and the medical evidence documents the his post-service alcohol dependence.  With regard to the diagnosis of alcohol dependence, that disorder is not a disability for which service connection can be granted.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301.  

Under the circumstances here presented, there is no legal basis upon which the Veteran can establish entitlement to service connection for alcohol dependence.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The benefit sought on appeal is accordingly denied.







Entitlement to an initial rating in excess of 10 percent for GERD

Governing law and regulations

Under Diagnostic Code 7346, the following levels of disability are included.

60%  Symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health;

30%  Persistently recurrent epigastric distress, with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health;

10%  With two or more of the symptoms for the 30 percent evaluation, of less severity.

38 C.F.R. § 4.114, Diagnostic Code 7346 (2011).

Analysis

Mittleider concerns 

The Board notes that a September 2008 VA medical record reflects a diagnosis of chronic atrophic gastritis, and a February 2011 VA upper gastrointestinal series showed a small sliding hiatal hernia.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  Accordingly, unless otherwise noted, the Board will treat all reported gastrointestinal symptomatology as if it is attributable to the Veteran's service-connected GERD.  In any event, atrophic gastritis is rated based on the underlying disorder, which in this case is the service-connected GERD.  38 C.F.R. § 4.114, Diagnostic Code 7307.  Also, GERD is rated based on the rating criteria for a hiatal hernia.

Schedular rating 

The RO granted service connection for GERD effective August 17, 2007, and assigned a 10 percent disability rating.  A review of the May 2008 and February 2011 VA examination reports as well as VA treatment records shows that since August 14, 2007, the service-connected GERD has not been manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation that is not only accompanied by substernal, arm, or shoulder pain but also productive of considerable impairment of health.  

While VA treatment records reflect that the GERD has been described as refractory in nature, the Veteran reported that at the May 2008 VA examination that he had heartburn and reflux.  He described difficulty swallowing solids but indicated that he could swallow liquids without any difficulty.  The May 2008 upper gastrointestinal series did not reveal any obstruction to the flow of barium through the esophagus.  The appellant did not report any substernal, shoulder, or arm pain.  The VA examiner stated that the appellant was able to engage in activities of daily living without restriction and that he was unable to identify any symptoms related to GERD that would interfere with the claimant's ability to work.  

At the February 2011 VA examination, the Veteran reported symptoms of reflux and past history of pyrosis.  He described no recent pyrosis.  He reported difficulty with dysphagia, mainly to solids.  A February 2011 VA upper gastrointestinal series revealed that the swallowing mechanism was intact and that no esophageal strictures were observed.  The VA examiner stated that the appellant was able to engage in activities of daily living without restriction and that he was unable to identify any disabilities related to GERD that would interfere with the claimant's ability to perform his usual occupation.  

At the hearing, the Veteran reported that he did have chest pain, which he is competent to report.  The competent evidence, however, does not show that the Veteran's GERD has been productive of considerable impairment of health.

The symptoms presented by the Veteran's GERD - regurgitation, pyrosis,  dysphagia, and chest pain - are fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to service connection for alcohol dependence is denied.

Entitlement to an initial rating in excess of 10 percent since August 14, 2007, for GERD is denied.


REMAND

As to the broader claim of entitlement to service connection for an acquired psychiatric disorder, the RO has not, however, considered this theory of entitlement, nor has it provided the appellant notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. §§ 5103, 5103A. 

A September 2008 private psychological evaluation report reflects that the Veteran reported that he was treated at the Greenville VA community based outpatient clinic by a psychiatrist last month, and that he had been treated in five VA facilities ranging from the one in Jackson, Mississippi, to one in St. Louis, Missouri.  The AMC should request that he identify all VA and, for that matter, non-VA treatment for his psychiatric disorder as well as his right knee disorder.  The RO obtained treatment records from the G.V. (Sonny) Montgomery VA Medical Center and the Greenville VA community-based outpatient clinic for the period from August 2007 to April 2008 and from October 2009 to April 2011.   The AMC must attempt to obtain all VA treatment records pertaining to psychiatric and right knee disorders from the G.V. (Sonny) Montgomery VA Medical Center and the Greenville VA community-based outpatient clinic for the period from April 2008 to October 2009 and from April 2011 to the present along with any identified records from a VA medical center in St. Louis, Missouri, and other VA medical centers.

The Veteran has reported several in-service stressors, including being on alert for war after two American officers were killed in the Demilitarized Zone in Korea in August 1976.  He has submitted evidence that his battalion was involved in Operation Paul Bunyan, the operation that occurred immediately after those murders.  This is corroborating supporting evidence of one of his stressors, and the Board finds that his reporting of his other stressors are credible.  His service treatment records reflect that he reported complaints of depression or excessive worry in service along with frequent trouble sleeping.  Therefore, a VA examination is necessary.

The Veteran had a right knee injury in service.  The May 2008 VA examiner diagnosed right knee quadriceps tendinitis and healed old medial collateral ligament tear.  An October 2010 VA outpatient treatment record shows a diagnosis of right knee degenerative joint disease.  Therefore, a new VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection for an acquired psychiatric disorder, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.

2.  The AMC should ask the Veteran to identify all treatment, VA and non-VA, for psychiatric and right knee disorders since active service, to include dates of treatment at VA facilities in Jackson, Mississippi; Greenville, Mississippi; St. Louis, Missouri; Atlanta, Georgia; and any other VA facilities.  The AMC should obtain all identified records.  Regardless of the appellant's response, the AMC must obtain all VA treatment records pertaining to psychiatric and right knee disorders from the G.V. (Sonny) Montgomery VA Medical Center and the Greenville VA community-based outpatient clinic for the period from April 2008 to October 2009 and from April 2011 to the present.  Any obtained records should be associated with the appellant's claims file.

3.  Thereafter, schedule the Veteran for a VA orthopedic examination.  The claims folder is to be made available to the examiner to review.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 or greater probability, that the current right knee disorder is related to active service.  A complete rationale for any opinion offered must be provided.

4.  Thereafter, schedule the Veteran for an examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder is to be made available to the examiner.  All established psychiatric diagnoses are then to be fully set forth.  Accepting the Veteran's reporting of his in-service stressors as credible, if PTSD is diagnosed, the examiner must opine whether is it at least as likely as not, i.e., is there a 50/50 or greater probability, that the diagnosed PTSD is the result of any in-service stressor.  

The examiner also must opine whether it is at least as likely as not, i.e., is there a 50/50 or greater probability, that any current psychiatric disorder other than PTSD, if present, had its onset in or is otherwise related to active service.  A complete rationale for any opinion offered must be provided.

5.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

6.  After the development requested, the AMC should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the AMC must implement corrective procedures at once.

7.  Thereafter, the AMC must readjudicate the issues remaining on appeal, to include entitlement to service connection for an acquired psychiatric disorder other than alcohol dependence.  If any benefit is not granted, the appellant must be furnished with a supplemental statement of the case, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


